Citation Nr: 9901157	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-49 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant's child may be recognized as the child 
of the veteran for the purpose of entitlement to VA benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 to October 1991.  

This appeal is before the Board of Veterans Appeals (Board) 
from a June 1994 determination of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appellant is the mother of the child claimed to be the 
illegitimate daughter of the veteran. 


REMAND

The Board finds that additional development is necessary 
prior to rendering a decision in the instant case.  
Initially, the Board notes that there is a disparity between 
the June 1993 report from the Social Security Administration 
(SSA) and the August 1992 VA report of field examination.  
The SSA report shows that records from Paranaque Medical 
Center revealed that an individual other than the veteran was 
the father of the appellant's child.  These records are not 
associated with the claims file.  

In addition, the August 1992 VA report indicates that such 
records were not available.  The birth certificates which are 
associated with the claims file indicate that the veteran is 
the father of the appellant's child.  

The second disparity is contained in the appellant's written 
statement to the SSA wherein she repudiated her claim that 
the veteran was the father of her child.  Notwithstanding 
this statement, the appellant reported that she did not tell 
the SSA investigator anything about her child being born to 
another man, rather than the veteran, at her July 1998 
personal hearing before a Member of the Board.


Therefore, this case is remanded for the following 
development:

1.  The RO should obtain from the 
National Personnel Records Center, the 
service personnel records of the veteran 
to ascertain where he was stationed 
including any leave and temporary duty 
assignments.

2.  The RO should obtain a copy of the 
appellant's "delivery records" from 
Paranaque Medical Center referred to by 
the SSA investigator in the June 1993 
report.

3.  The appellant and her child should be 
afforded the opportunity to submit 
medical evidence of the blood types of 
herself and her daughter.  If such 
evidence is submitted to the RO, the RO 
should refer this evidence and the claims 
folder to a VA examiner for review.  The 
examiner should be asked to provide an 
opinion, to the extent feasible, 
regarding the paternity of the child 
based on the fact that the veteran was 
blood group type A, under the ABO system, 
and was Rh positive.  A complete 
rationale for all opinions rendered 
should be provided by the examiner.  

4.  The RO should schedule a VA field 
examination in an attempt to elicit 
relevant information pertaining to the 
appellant's claim.  The reports of the 
earlier VA and SSA investigations should 
be reviewed.  The examination should 
include statements from disinterested 
witnesses in order to ascertain whether 
the appellant's child is the biological 
child of the veteran.  A written copy of 
the report should be inserted into the 
claims folder.

The appellant should be provided a copy 
of her statement before the SSA examiner 
which appears to have been signed by her 
in June 1993, wherein she states that her 
daughter is the child of a man other than 
the veteran.  She should be afforded the 
opportunity to comment on the contents of 
that statement.  

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested evidence is 
responsive to and in compliance with the 
directives of this remand; if it is not, 
the RO should implement corrective 
procedures.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  The appropriate period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome. No action is required of the 
appellant until she is notified by the RO

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
